Case 1:17-cr-00101-LEK Document 406 Filed 01/07/19 Page 1 of 2          PageID #: 3649

                                      MINUTES



 CASE NUMBER:           CR NO. 17-00101LEK
 CASE NAME:             USA vs. (01) ANTHONY T. WILLIAMS
                        USA vs. (02) ANABEL CABEBE
                        USA vs. (03) BARBARA WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi         REPORTER:

      DATE:       1/7/2019                    TIME:


COURT ACTION: EO: Regarding the SEALED Report of Mental Competency
Evaluation as to Defendant (01) Anthony T. Williams filed 1/3/2019.

Court hereby finds that Defendant (01) Anthony T. Williams is competent to proceed
with trial.

IT IS SO ORDERED.

New trial date and deadlines given.

As to Defendant (01) Anthony T. Williams,(02) Anabel Cabebe and (03) Barbara
Williams:

Jury Selection/Trial is re-set for 2/25/2019 at 09:00 AM before Judge Leslie E.
Kobayashi.
Final Pretrial Conference is re-set for 1/28/2019 at 01:45 PM before Magistrate Judge
Kenneth J. Mansfield.

Defendants’ Motion are due 1/14/2019.
Government’s Response is due 1/28/2019.

Submitted by: Warren N. Nakamura, Courtroom Manager
Case 1:17-cr-00101-LEK Document 406 Filed 01/07/19 Page 2 of 2   PageID #: 3650
